Citation Nr: 1018769	
Decision Date: 05/20/10    Archive Date: 06/04/10	

DOCKET NO.  06-22 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to asbestos 
exposure.  

2.  Entitlement to service connection for asthma, to include 
as secondary to asbestos exposure.  

3.  Entitlement to service connection for heart 
disease/angina pectoris, claimed as secondary to various 
respiratory pathologies, including COPD and asthma.  

4.  Entitlement to service connection for essential 
hypertension, claimed as secondary to various respiratory 
pathologies, including COPD and asthma.  

5.  Entitlement to service connection for an acquired 
psychiatric disorder, including major depression, claimed as 
secondary to various respiratory pathologies, including COPD 
and asthma.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to 
December 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

This case was previously before the Board in July 2009, at 
which time it was remanded for additional development.  That 
development having been accomplished, the case is once more 
before the Board for appellate review.  


FINDINGS OF FACT

1.  COPD is not shown to have been present in service, or for 
many years thereafter, nor is it the result of any incident 
or incidents of the Veteran's period of active military 
service, including exposure to asbestos.  

2.  Chronic asthma is not shown to have been present in 
service, or at any time thereafter.  

3.  Heart disease (coronary artery disease)/angina pectoris 
is not shown to have been present in service, or for many 
years thereafter, nor is it in any way causally related to a 
service-connected disability or disabilities.  

4.  Essential hypertension is not shown to have been present 
in service, or for many years thereafter, nor is it in any 
way causally related to a service-connected disability or 
disabilities.  

5.  An acquired psychiatric disorder, including major 
depression, is not shown to have been present in service, or 
for many years thereafter, nor is it in any way causally 
related to a service-connected disability or disabilities.  


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

2.  Chronic asthma was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

3.  Heart disease (coronary artery disease)/angina pectoris 
was not incurred in or aggravated by active military service, 
nor may such a disability be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

4.  Heart disease (coronary artery disease)/angina pectoris 
is not proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  

5.  Essential hypertension was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

6.  Essential hypertension is not proximately due to, the 
result of, or aggravated by a service-connected disability or 
disabilities.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.310 (2009).  

7.  An acquired psychiatric disorder, including major 
depression, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

8.  An acquired psychiatric disorder, including major 
depression, is not proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, including those offered during the 
course of a hearing before the undersigned Veterans Law Judge 
in April 2009, as well as service treatment records, both VA 
and private treatment records and examination reports, and 
various statements by the Veteran's former spouse and 
colleagues.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for COPD 
and asthma, as well as for heart disease (coronary artery 
disease)/angina pectoris, essential hypertension, and major 
depression.  In pertinent part, it is contended that the 
Veteran's COPD and asthma are the result of exposure to 
asbestos during his service in the engine room aboard the USS 
Iwo Jima.  It is further contended that the Veteran's current 
coronary artery disease, essential hypertension, and major 
depression are in some way proximately due to, the result of, 
or aggravated by his COPD/asthma, or other respiratory 
disabilities.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2009).  

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease, including 
coronary artery disease and hypertension, becomes manifest to 
a degree of 10 percent within one year of date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a Veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised § 3.310(b) [the existing 
provision at 38 C.F.R. § 3.310(b) was moved to subsection 
(c)], the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected.  In reaching the determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by the service-connected condition) in comparison 
to the medical evidence establishing the current level of 
severity of nonservice-connected disease or injury.  These 
findings as to baseline and current levels of severity are to 
be based upon application of the corresponding criteria under 
the Schedule for Rating Disabilities (38 C.F.R. Part 4) for 
evaluating that particular nonservice-connected disorder.  
See 71 Fed. Reg. 52,744-47 (September 7, 2006).  

Regarding the Veteran's claim for service connection for COPD 
and asthma related to asbestos exposure, the Board notes that 
VA has established certain procedures on asbestos-related 
diseases which provide guidelines for use in the 
consideration of compensation claims based on exposure to 
asbestos.  See VA Adjudication Procedure Manual, M21-1, MR, 
Part IV, Subpart ii, Chapter 2, Section C, Para. 9 
(December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (i.e. asbestosis) being the 
most common disease.  A clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobe, 
compensatory emphysema; clubbing of the fingers at late 
stages; and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesothelioma of the pleura and peritoneum, 
lung cancer, and cancer of the gastrointestinal tract.  

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to ensure that development is accomplished to ascertain 
whether or not there is preservice or postservice 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases.  As always, the reasonable 
doubt doctrine is for consideration in such claims.  In 
McGinty, the United States Court of Appeals for Veterans 
Claims (Court) has also indicated that, while the Veteran, as 
a lay person, is not competent to testify as to the cause of 
his disease, he is competent to testify as to the facts of 
his asbestos exposure.  See McGinty, 4 Vet. App. 432 (1993).  

Service treatment records in this case disclose that, in 
August 1978, during the Veteran's period of active military 
service, he began having complex marital difficulties which 
led to alcohol abuse, as well as anxiety and depression.  
However, on mental status examination, the Veteran was alert 
and well oriented, with a logical train of thought, and 
intact memory.  While the Veteran was described as somewhat 
anxious and tearful, the clinical impression was of only 
situational anxiety, with no evidence of psychosis or 
neurosis, or any suicidal ideation.  Significantly, the 
service treatment records thereafter were entirely negative 
for evidence of any psychiatric disability.  Moreover, while 
during the Veteran's period of active military service, he 
received treatment for various upper respiratory infections, 
including strep throat, streptococcal pharyngitis, and 
bronchitis, as of the time of a service separation 
examination in November 1978, the Veteran's lungs and chest 
were entirely within normal limits.  Significantly, while at 
the time of that examination, the Veteran gave a history of 
nervousness and worry in November 1978, he denied both 
current symptoms and problems, and a psychiatric evaluation 
was within normal limits.  An examination of the Veteran's 
heart and vascular system conducted at that time were 
similarly within normal limits, and no pertinent diagnoses 
were noted.  

The Board acknowledges that, at the time of a period of VA 
hospitalization in January 1980, the Veteran received a 
diagnosis of adjustment disorder with anxiety mood.  However, 
following a VA psychiatric examination two months later, it 
was noted that the Veteran exhibited only nervousness by 
history, with no evidence of any current mental disorder.  

The earliest clinical indication of the presence of any of 
the disabilities at issue is revealed by VA and private 
treatment records dated in the mid to late 1990's, 
approximately 20 years following the Veteran's discharge from 
service, at which time he received diagnoses of coronary 
artery disease and hypertension.  COPD and major depression 
were first noted no earlier than 2000, once again, more than 
20 years following the Veteran's discharge from service.  

The Board acknowledges that, subsequent to the Veteran's 
discharge from service, he received treatment for what was 
described as bronchitis and/or asthma, as well as COPD.  
However, following VA cardiovascular and respiratory 
examinations in October 2008, which examinations, it should 
be noted, involved a full review of the Veteran's medical 
records and claims folder, the examiner opined that the 
Veteran's COPD was most likely secondary to years of 
cigarette smoking, and not the result of frequent respiratory 
infections in service.  Moreover, the Veteran's hypertension 
and coronary artery disease were described as less likely 
than not related to military service, because his blood 
pressures in service medical records were not diagnostic of 
essential hypertension.  Nor was there any clinical evidence 
of a heart condition during the Veteran's time in service or 
shortly following his discharge.  According to the examiners, 
on radiographic examination, there was no evidence of any 
pleural plaque formation.  Nor was there any history of 
fibers of asbestos having been recovered from the Veteran's 
pulmonary tissue, for example, on bronchoscopy.  
Significantly, the examiner added, there was an obvious cause 
for the Veteran's current COPD, that is, cigarette smoking.  
This opinion was rendered following a search of pertinent 
medical literature regarding asbestosis, which search 
revealed three key findings in supporting a diagnosis of 
asbestos, specifically:  a reliable history of exposure to 
asbestos with the proper latency period from the onset of 
exposure to the time of presentation, and/or the presence of 
markers of exposure (e.g., pleural plaques which are 
virtually pathognomonic of previous exposure, or recovery of 
sufficient quantities of asbestos fibers/bodies in BAL or 
lung tissue); definite evidence of interstitial fibrosis, as 
manifested by one or more of the following:  end-inspiratory 
crackles on chest examinations, reduced lung volumes and/or 
DLCO, or the presence of typical chest radiograph or HRCT 
findings of interstitial lung disease, or histologic evidence 
of interstitial fibrosis; and/or the absence of other causes 
of diffuse parenchymal lung disease.  

As noted above, on a number of occasions following the 
Veteran's discharge from service, he received a diagnosis of 
and/or treatment for what was described as "asthma."  
However, following in indepth review of the Veteran's claims 
folder and medical records, as well as a full examination of 
the Veteran in December 2009, a VA medical examiner wrote 
that, while the Veteran did suffer from COPD and restrictive 
lung disease, there was no objective clinical evidence of 
asthma.  According to that examiner, pulmonary function 
testing did not show evidence of asthma.  Moreover, a review 
of the Veteran's clinical records showed a diagnosis of COPD 
most likely related to cigarette smoking, but not a diagnosis 
of asthma.  

The Board notes that, while in service, the Veteran served as 
an electrical/mechanical equipment repairman in the engine 
room of the USS Iwo Jima, where he came into contact with 
pipes and boilers shrouded with asbestos.  Accordingly, 
inservice exposure to asbestos has been conceded.  However, 
there currently exists no evidence that the Veteran's COPD is 
in any way related to that inservice exposure.  As noted 
above, following a VA examination in October 2008, there was 
no evidence of any pleural plaque formation or fibers of 
asbestos present on examination.  Rather, the obvious cause 
for the Veteran's COPD was his longstanding cigarette 
smoking.  The Veteran's heart disorder and hypertension were 
not causally related to service.  Moreover, while following a 
VA psychiatric examination in July 2008, there was noted a 
diagnosis of major depression, in the opinion of the 
examiner, the Veteran's depression was the result of his 
"deteriorating physical heath status," specifically, COPD 
and coronary artery disease, neither of which are at present 
service-connected.  

The Board finds the aforementioned VA opinions highly 
probative, because those opinions were based upon a full 
review of the Veteran's claims file, including all evidence 
regarding the nature and etiology of the Veteran's claimed 
disabilities.  See Hernandez-Toynes v. West, 11 Vet. App. 
379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  The VA 
examiners provided reasons and bases for their medical 
opinions, and pointed to the evidence which supported those 
opinions.  See Hernandez-Toynes v. West, supra.  Under the 
circumstances, the Board is of the opinion that the probative 
medical evidence of record establishes that the Veteran's 
COPD and claimed asthma did not have their origin during his 
period of active military service, including as the result of 
exposure to asbestos.  Nor is there evidence to the effect 
that the Veteran's coronary artery disease/hypertension are 
in any way causally related to COPD.  To the extent the 
Veteran's psychiatric disability (including major depression) 
is related to various problems (including COPD) resulting in 
deteriorating physical health, those disabilities are not 
service connected.  Accordingly, service connection for the 
disabilities in question must be denied.  

The Board acknowledges the Veteran's statements and testimony 
regarding the origin of the disabilities at issue.  However, 
the Board rejects the Veteran's assertions to the extent that 
he seeks to etiologically relate those disabilities to 
inservice asbestos exposure.  The Veteran, as a lay person, 
is not competent to create the requisite causal nexus for the 
disabilities currently under consideration.  Rather, evidence 
that requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education, none of which the Veteran has.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's claimed asthma or COPD, 
first persuasively documented many years following service 
discharge, with any incident or incidents of his period of 
active military service, including exposure to asbestos.  
Inasmuch as service connection for COPD and asthma have been 
denied, any theory of entitlement on a secondary basis for 
coronary artery disease/angina pectoris, essential 
hypertension, or an acquired psychiatric disorder (including 
major depression) has been rendered moot.  Accordingly, 
service connection for those disabilities must be denied.  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in September 2003, March 
and April 2006, August 2007, and August 2009.  In that 
correspondence, VA informed the Veteran that, in order to 
substantiate his claims for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  The Veteran was further advised that, in order to 
substantiate his claim for service connection on a secondary 
basis, he must show that the disability in question is in 
some way proximately due to, the result of, or aggravated by 
a service-connected disability or disabilities.  To the 
extent there existed any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  Based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on his claims.  Moreover, neither the 
Veteran nor his representative has raised allegations of 
prejudice resulting from error on the part of VA.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran as to which information and 
evidence he was to provide to VA, and which information and 
evidence VA would attempt to obtain on his behalf, VA 
informed him that it had a duty to obtain any records held by 
any Federal agency.  It also informed him that, on his 
behalf, VA would make reasonable efforts to obtain records 
which were not held by a Federal agency, such as records from 
private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.  The 
examination reports are adequate for adjudicatory purposes.  
The examiner reviewed the claims file and provided reasons 
and bases for the opinions rendered.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for COPD, to include as secondary to 
asbestos exposure, is denied.  

Service connection for asthma, to include as secondary to 
asbestos exposure, is denied.  

Service connection for heart disease (coronary artery 
disease)/angina pectoris, claimed as secondary to various 
respiratory pathologies, including COPD and asthma, is 
denied.  

Service connection for essential hypertension, claimed as 
secondary to various respiratory pathologies, including COPD 
and asthma, is denied.  

Service connection for an acquired psychiatric disorder, 
including major depression, claimed as secondary to various 
respiratory pathologies, including COPD and asthma, is 
denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


